Opinion filed June 15, 2017




                                    In The

        Eleventh Court of Appeals
                                  __________

                              No. 11-16-00348-CV
                                  __________

       IN THE INTEREST OF J.E.B. AND F.E.B., CHILDREN


                     On Appeal from the 446th District Court
                              Ector County, Texas
                       Trial Court Cause No. CC-3539-PC


                                    -- and --
                                  __________

                              No. 11-16-00349-CV
                                  __________

                  IN THE INTEREST OF C.R., A CHILD


                     On Appeal from the 446th District Court
                              Ector County, Texas
                      Trial Court Cause No. CC2-3545-PC
                                      -- and --
                                   __________

                              No. 11-16-00350-CV
                                  __________

                IN THE INTEREST OF J.L.R., A CHILD


                    On Appeal from the 446th District Court
                              Ector County, Texas
                       Trial Court Cause No. E-3574-PC


                     MEMORANDUM OPINION
      In three separate causes, the trial court terminated the parental rights of the
mother and the fathers of J.E.B., F.E.B., C.R., and J.L.R. The children’s mother filed
a notice of appeal in each cause. We dismiss the appeals.
      In each appeal, the mother’s court-appointed counsel has filed a motion to
withdraw and a supporting brief in which he professionally and conscientiously
examines the record and applicable law and concludes that the appeal is frivolous
and presents no issues of arguable merit. The briefs meet the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation
of the records demonstrating why there are no arguable grounds to be advanced. See
In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008); High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In light of a recent holding by
the Texas Supreme Court, however, an Anders motion to withdraw “may be
premature” if filed in the court of appeals under the circumstances presented in this
case. See In re P.M., No. 15-0171, 2016 WL 1274748, at *3 (Tex. Apr. 1, 2016).




                                          2
The court in P.M. stated that “appointed counsel’s obligations can be satisfied by
filing a petition for review that satisfies the standards for an Anders brief.” Id.
      In each appeal, counsel provided Appellant with a copy of the brief, the
motion to withdraw, and an explanatory letter. Counsel also informed Appellant of
her right to review the records and file a pro se response to counsel’s briefs. In
compliance with Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014),
counsel provided Appellant with a copy of both the reporter’s record and the clerk’s
records. This court also provided Appellant with a copy of the records upon her
filing of a motion for pro se access to the records. We conclude that Appellant’s
counsel has satisfied his duties under Anders, Schulman, and Kelly.
      We note that Appellant has filed a pro se response to counsel’s Anders briefs.
In her response, Appellant requests “another chance” and suggests that she is now
“willing to do whatever it takes” to get custody of her children.
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the records, and we agree that the appeals are without merit
and should be dismissed. See Schulman, 252 S.W.3d at 409. However, in light of
P.M., we deny the motions to withdraw that were filed by Appellant’s court-
appointed counsel. See P.M., 2016 WL 1274748, at *3.
      Counsel’s motions to withdraw are denied, and the appeals are dismissed.


                                                      PER CURIAM


June 15, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           3